EXHIBIT 10.76


CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST.  SUCH OMITTED PORTIONS, WHICH ARE MARKED WITH BRACKETS
[       ] AND AN ASTERISK*, HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
AMENDMENT TO ASSET PURCHASE AND LICENSE AGREEMENT
 
THIS AMENDMENT (the “Amendment”) is made and entered into as of December 9, 2011
to the Asset Purchase and License Agreement (the “Agreement”) made and entered
into as of December 27, 2010 by and between Civitas Therapeutics, Inc., a
Delaware corporation having its principal office at 190 Everett Avenue, Chelsea,
MA 02150 (“Civitas”), and Alkermes, Inc., a Pennsylvania corporation having its
principal office at 852 Winter Street, Waltham, MA 02451 (“Alkermes”) (any terms
used but not defined herein shall have the meaning set forth in the Agreement).
 
RECITALS:
 
WHEREAS, Alkermes and Civitas have entered into the Agreement;
 
WHEREAS, Alkermes and Civitas now wish to amend the Agreement on the terms and
conditions set forth in this Amendment;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:
 
1. Schedule 2.1.1.  Schedule 2.1.1 of the Agreement shall be modified to include
the patents listed in the attached Appendix A.  The parties agree that despite
the addition of these patents to Schedule 2.1.1 Alkermes shall not be deemed to
be in breach of its representations in Section 6.1(e) or Section 6.1(f) of the
Agreement.
 
2. Schedule 2.1.3.  Schedule 2.1.3 of the Agreement shall be modified to include
the documentation listed in the attached Appendix B.
 
3. Equipment Use.  Civitas has requested the right to use for an unspecified
period of time the Xceledose capsule filler owned by Alkermes (the “Capsule
Filler”) for Civitas’ CVT-301 development program (the “Development
Program”).  Alkermes has agreed to lend the Capsule Filler to Civitas for this
purpose, subject to the following conditions:
 
a)  
Civitas will be responsible for all costs incurred by Alkermes associated with
packaging, insuring and transporting the Capsule Filler from Alkermes’
manufacturing facility in Wilmington, OH to the Manufacturing
Facility.  Alkermes will invoice Civitas for these costs, and Civitas will pay
this invoice within thirty (30) days of receipt.

 
 
 

--------------------------------------------------------------------------------

 
 
b)  
Alkermes does not represent or warrant that the Capsule Filler is in working
order or condition.  Civitas shall use the Capsule Filler entirely at its own
risk and shall, in accordance with the terms of the Agreement, Indemnify the
Alkermes Indemnitees from and against any and all Losses arising out of the use
of the Capsule Filler by, on behalf of, or under the authority of Civitas, its
Affiliates or Collaboration Partners.

 
c)  
Civitas will use the Capsule Filler only in connection with the Development
Program and will maintain the Capsule Filler in at least the condition in which
it was received by Civitas, ordinary wear and tear excepted.  While the Capsule
Filler is at the Manufacturing Facility, Civitas will insure it against damage
or loss.  Civitas will keep the Capsule Filler free and clear of all mortgages,
security interests, liens, encumbrances, or rights of others to possession or
use.

 
d)  
At any time, upon sixty (60) days prior written notice, Alkermes may direct
Civitas to return the Capsule Filler to Alkermes.

 
e)  
Upon Alkermes’ direction that the Capsule Filler be returned, or upon Civitas’
decision to cease using the Capsule Filler, Civitas will be responsible for
cleaning and packaging the Capsule Filler and insuring and delivering it, at
Civitas’ expense, to a facility of Alkermes’ choosing.  In the event Civitas
decides to cease using the Capsule Filler, Civitas will provide Alkermes notice
at least thirty (30) days prior to the intended delivery of the Capsule Filler.

 
4. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, as applied to
agreements executed and performed entirely within the Commonwealth of
Massachusetts, without regard to any applicable principles of conflicts of law.
 
5. Integration.  Except as expressly provided in this Amendment, all other
terms, conditions and provisions of the Agreement shall continue in full force
and effect as provided therein.  This Amendment and the Agreement constitute the
entire agreement between the Parties related to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral,
between the Parties with respect to the subject matter hereof.  No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to a writing referencing the Agreement and
signed by an authorized officer of each Party.
 
6. Execution in Counterparts.  This Amendment may be executed simultaneously in
one or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.  This
Agreement will become binding when any one or more counterparts hereof,
individually or taken together, bear the signature of both Parties.  For the
purposes hereof, an electronic or facsimile copy of this Agreement, including
signed signature pages hereto, shall be deemed an original.
 
[signature page follows]

 
2

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.



IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment by
their duly authorized representatives as of the date first set forth above.
 
CIVITAS THERAPEUTICS, INC.
 
By:             /s/Glenn Batchelder
 
Name:        Glenn Batchelder
 
Title:          CEO
 
ALKERMES, INC.
 
By:             /s/Blair Jackson
 
Name:        Blair Jackson
 
Title:          Vice President, Business Development
 


 

 
3

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.



Appendix A
 
[***]
 


 



 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.  Where eighteen pages of material have been omitted, the redacted
material is marked with [¥].

Appendix B
 


[¥]
 


 


 
